



Exhibit 10.13H

BANC OF CALIFORNIA, INC.
2013 OMNIBUS STOCK INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT
PUA No. ______
A Performance Unit is hereby awarded pursuant to this Performance Unit Agreement
(this “Agreement”) on ________, 20__ (the “Grant Date”) by Banc of California,
Inc. (f/k/a First PacTrust Bancorp, Inc.), a Maryland corporation (the
“Company”), to __________ (the “Grantee”), in accordance with the following
terms and conditions:
1.Award. Pursuant to the Banc of California, Inc. (f/k/a First PacTrust Bancorp,
Inc.) 2013 Omnibus Stock Incentive Plan, as the same may be amended from time to
time (the “Plan”), and upon the terms and conditions and subject to the
restrictions in the Plan and as hereinafter set forth, the Company hereby awards
to the Grantee a Performance Unit (the “Performance Unit”). The Performance Unit
represents the opportunity to earn an amount, payable by delivery of such
property as the Committee shall determine, including, without limitation, cash,
shares of the Company’s common stock, par value $0.01 per share (“Shares”), or a
combination thereof, based on the level of achievement during the Performance
Period of the Performance Goal[s] as set forth in Annex A hereto. A copy of the
Plan, as currently in effect, is incorporated herein by reference and is
attached hereto. Capitalized terms used herein which are not defined in this
Agreement shall have the meaning ascribed to such terms in the Plan.
2.Performance Period. For purposes of this Agreement, the “Performance Period”
shall be the period beginning on _______, 20__ and ending on _____, 20__.
3.Performance Goal[s]. The amount earned by the Grantee for the Performance
Period will be determined following the end of the Performance Period based on
the level of achievement of the Performance Goal[s] in accordance with Annex A
hereto. [Promptly following completion of the Performance Period (and no later
than [forty-five (45) days/[ALTERNATIVE PERIOD]] following the end of the
Performance Period)] OR [As soon as practicable following the end of the
Performance Period], the Committee shall determine (a) whether, and to what
extent, the Performance Goal[s] for the Performance Period [has/have] been
achieved, and (b) the amount earned by the Grantee under the Performance Unit.
Such determination shall be final, conclusive and binding on the Grantee and on
all other persons.
4.Restrictions on Transfer. Neither the Performance Unit, nor any interest
therein, may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by the Grantee, except upon the death of the Grantee, by will or by
the laws of descent and distribution.
5.Vesting. The Performance Unit is subject to forfeiture until it vests. Except
as otherwise provided herein, the Performance Unit will vest and become
non-forfeitable [on the last day of the Performance Period] OR [on the date the
Committee certifies the achievement of the Performance Goal[s] in accordance
with Section 3], subject to (a) determination by the



--------------------------------------------------------------------------------



Committee, pursuant to Section 3, of the achievement of the minimum threshold
Performance Goal[s] for payout set forth in Annex A hereto, and (b) the Grantee
not experiencing a Termination of Employment prior to [the last day of the
Performance Period] OR [the date that the Committee certifies the achievement of
the Performance Goal[s]].
6.Termination of Employment. Upon the Grantee’s Termination of Employment prior
to the vesting of the Performance Unit for any reason other than due to death or
Disability, the Performance Unit shall become forfeited. In the event that the
Grantee’s Termination of Employment prior to vesting is due to death or
Disability, the Performance Unit will vest as and to the extent provided in
Section 5 notwithstanding such Termination of Employment. The amount earned, if
any, with respect the Performance Unit shall be paid at the time specified in
Section 8.
7.Grantee’s Rights as Stockholder. The Grantee shall have no voting rights,
rights to receive dividends or dividend equivalents or any other rights of a
stockholder with respect to any Shares that may be issuable to the Grantee upon
payment of the Performance Unit unless and until such Shares are actually issued
to the Grantee.
8.Payment of Performance Unit. Payment in respect of the Performance Unit for
the amount earned, if any, for the Performance Period shall be made to the
Grantee in such property as the Committee shall determine, including, without
limitation, cash, Shares or a combination thereof, as soon as practicable
following the vesting date [but no later than March 15th of the year following
the year in which the Performance Unit vested] OR [but no later than [30] days
following the vesting date].
9. Adjustments. In the event of a Corporate Transaction or Share Change, the
number of Shares, if any, issuable upon payment of the Performance Unit shall be
adjusted as and to the extent provided in Section 3(d) of the Plan.
10.[Effect of Change in Control. Upon the occurrence of a Change in Control, the
Performance Unit shall be deemed to be earned and payable in accordance with
Section 10(b)(ii) of the Plan.]
11.Delivery and Registration of Shares. To the extent the Company becomes
obligated to deliver Shares hereunder, such obligation shall, if the Committee
so requests, be conditioned upon the receipt of a representation that the
Grantee, or any other person to whom such Shares are to be delivered, is
acquiring such Shares without a view to the distribution thereof. In requesting
any such representation, it may be provided that such representation requirement
shall become inoperative upon a registration of such Shares or other action
eliminating the necessity of such representation under the Securities Act of
1933, as amended, or other securities law or regulation. The Company shall not
be required to deliver any Shares hereunder prior to (i) the listing or approval
for listing upon notice of issuance of the Shares on the Applicable Exchange,
(ii) any registration or other qualification of such Shares under any state or
federal law, rule or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, determine to be necessary or advisable
and (iii) obtaining any other consent, approval,

-2-

--------------------------------------------------------------------------------



or permit from any state or federal government agency which the Committee shall,
in its absolute discretion after receiving the advice of counsel, determine to
be necessary or advisable.
12.Plan and Plan Interpretations as Controlling. The Performance Unit hereby
awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which are controlling. All
determinations and interpretations made in the discretion of the Committee shall
be binding and conclusive upon the Grantee and all other persons with regard to
any question arising hereunder or under the Plan.
13.Clawback. The Performance Unit granted pursuant to this Agreement and all
amounts paid hereunder shall be subject to any clawback, recoupment or
forfeiture provisions (i) required by law or regulation and applicable to the
Company or its Subsidiaries or Affiliates as in effect from time to time or (ii)
set forth in any policies adopted or maintained by the Company or any of its
Subsidiaries or Affiliates as in effect from time to time.
14.Grantee Service. Nothing in this Agreement shall interfere with or limit in
any way the right of the Company or any Subsidiary or Affiliate to terminate the
Grantee’s employment or service at any time, nor confer upon the Grantee any
right to continue in the employ or service of the Company or any Subsidiary or
Affiliate.
15.Withholding Tax. The Company may withhold from any payment or distribution
made hereunder cash and/or Shares (to the extent the Performance Unit is paid in
Shares), sufficient to cover any applicable withholding and employment taxes, or
require the Grantee to remit to the Company an amount sufficient to satisfy such
taxes.
16.Notices. All notices hereunder to the Company shall be delivered or mailed to
it addressed to the Secretary of Banc of California, Inc., 18500 Von Karman
Avenue, Suite 1100, Irvine, California 92612. Any notices hereunder to the
Grantee shall be delivered personally or mailed to the Grantee’s current address
according to the Company’s personnel files. Such addresses for the service of
notices may be changed at any time, provided written notice of the change is
furnished in advance to the Company or to the Grantee, as the case may be.
17.Severability. The various provisions of this Agreement are severable in their
entirety. Any judicial or legal determination of invalidity or unenforceability
of any one provision shall have no effect on the continuing force and effect of
the remaining provisions.
18.Governing Law; Headings. This Agreement and actions taken hereunder shall be
governed by and construed in accordance with the laws of the State of Maryland,
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.
19.Amendment. This Agreement may be amended or modified by the Committee at any
time; provided, that, no amendment or modification that materially impairs the
rights of the Grantee as provided by this Agreement shall be effective unless
set forth in writing signed by the parties hereto, except such an amendment made
to cause the terms of this Agreement or

-3-

--------------------------------------------------------------------------------



the Performance Unit granted hereunder to comply with applicable law (including
tax law), Applicable Exchange listing standards or accounting rules. The waiver
by either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.
20.Grantee Acceptance; Counterparts. The Grantee shall signify the Grantee’s
acceptance of the terms and conditions of this Agreement by signing in the space
provided below and returning a signed copy hereof to the Company at the address
set forth in Section 16 above. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.
21.Section 162(m). This Performance Unit is intended to be a Qualified
Performance-Based Award and all payments under this Agreement are intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. Notwithstanding anything herein to the contrary,
this Award shall be interpreted, operated and administered in a manner
consistent with this intention.]
22.Section 409A. This Agreement and the Performance Unit is intended to comply
with Section 409A of the Code.  Notwithstanding anything herein to the contrary,
this Award shall be interpreted, operated and administered in a manner
consistent with this intention.


[Signature page follows]









-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
BANC OF CALIFORNIA, INC.
By:        


ACCEPTED
____________________________________
____________________________________
(Street Address)
____________________________________
(City, State and Zip Code)



-5-

--------------------------------------------------------------------------------



ANNEX A TO PERFORMANCE UNIT AGREEMENT


Value of Performance Unit at Target Level of Performance:        $____________
Value of Performance Unit at Minimum Level of Performance:        $____________
Value of Performance Unit at Maximum Level of Performance:    $____________


Performance Goal[s] (including target, minimum and maximum levels of
achievement):


Methodology for Calculating Amount Earned Under Performance Unit:









-6-